Citation Nr: 0702303	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  01-05 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating for service-
connected post traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.
Procedural history

The veteran served on active duty in the United States Army 
from December 1968 to September 1970.  He served in Vietnam 
and was awarded the Combat Infantryman Badge.

The instant appeal stems from the above-referenced July 1999 
rating action, in which the RO granted service connection for 
PTSD and assigned a 10 percent disability rating.  

The RO issued a rating decision in May 2003 that increased 
the veteran's service-connected disability rating to 
30 percent disabling.  The veteran and his representative 
have expressed continued disagreement with the assigned 
rating.  
See AB v. Brown, 6 Vet. App. 35 (1993) [applicable law 
mandates that it will generally be presumed that the maximum 
benefit allowed by law and regulation is sought, and it 
follows that a claim remains in controversy where less than 
the maximum benefit available is awarded]. 

The veteran initially requested a Travel Board hearing, but 
he subsequently withdrew the request and has not requested 
any further rescheduling.  Accordingly, the Board will 
proceed as if the hearing request had been withdrawn. 
See 38 C.F.R. § 20.704(d) (2006).

This case was remanded by the Board in March 2005 for 
additional evidentiary and procedural development.  This was 
accomplished, and in June 2006 the VA Appeals Management 
Resource Center (AMC) issued a supplemental statement of the 
case which continued to deny the veteran's claim of 
entitlement to an increased disability rating for service-
connected PTSD.  The veteran's claims folder has been 
returned to the Board for further appellate proceedings.


Issue not on appeal

In a January 2005 statement, the veteran's representative 
indicated that the veteran would like to be considered for 
total disability based on individual unemployability due to 
service-connected disability (TDIU).  It appears that the 
only service-connected disability is PTSD.  See Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001); VAOPGCPREC 12- 
2001.  

The board does not believe that the TDIU claim may be 
adjudicated by it in the first instance until appropriate 
notification and development action is undertaken by the 
agency of original jurisdiction.  See 38 C.F.R. §§ 3.103, 
3.159 (2006); see also Bernard v. Brown, 4 Vet. App. 384 
(1993) [when the Board addresses in a decision a question 
that has not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice and 
opportunity to respond and, if not, whether the claimant will 
be prejudiced thereby].  That matter is referred to the RO 
for appropriate action.  


FINDING OF FACT

The competent medical and other evidence of record indicates 
that the veteran's PTSD is currently manifested by difficulty 
sleeping, nightmares, anxiousness and irritability.


CONCLUSION OF LAW

The criteria for an increased disability rating for service-
connected PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks an increased disability rating for his 
service-connected PTSD, which is currently evaluated 30 
percent disabling.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then will then 
render a decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was advised as to the evidentiary 
requirements of his increased rating claim in a letter from 
the AMC [issued pursuant to the Board's March 2005 remand 
instructions] dated May 2, 2005.  That letter specifically 
indicated that in order to "establish entitlement to an 
increased evaluation for your service-connected PTSD, the 
evidence must show that your service-connected condition had 
reduced reliability and productive [sic]."  The May 2005 
letter went on to list the criteria for an increased 
disability rating for mental disorders, closely mirroring the 
language of 38 C.F.R. § 4.130.

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the above-referenced May 
2005 letter.

The veteran was advised in the May 2005 VCAA letters that VA 
is responsible for obtaining relevant records from any 
Federal agency, including service records, records from the 
Social Security Administration and VA treatment records.  The 
February 2006 letter specifically indicated that records from 
SSA had been requested.  With respect to private treatment 
records, the letter indicated VA would make reasonable 
efforts to obtain relevant records not held by a Federal 
agency.  Included with the letter were copies of VA Form 21-
4142, Authorization and Consent to Release Information, and 
the letter asked that the veteran to complete this release so 
that VA could obtain these records on his behalf.  The letter 
further emphasized: "If the evidence is not in your 
possession, you must give us enough information about the 
evidence so that we can request it from the person or agency 
that has it.  If the holder of the evidence declines to give 
it to us, asks for a fee to provide it, or VA otherwise 
cannot get the evidence, we will notify you.  It is your 
responsibility to make sure that we receive all requested 
records that are not in the possession of a Federal 
department or agency" [Emphasis in original].  The veteran 
was also advised in the May 2005 letter that a VA examination 
would be scheduled to make a decision on his claim [such was 
accomplished in May 2006].

Finally, the Board notes that the letter requested of the 
veteran: "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  This request complies 
with the "give us everything you've got" requirements of 38 
C.F.R. § 3.159(b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO. 

The veteran was not initially provided notice of the VCAA 
prior to the initial adjudication of his claim, which was by 
rating decision in July 1999.  The Board is of course aware 
of the Court's decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), which appears to stand for the proposition 
that VCAA notice must be sent prior to adjudication of an 
issue by the RO.  Since the VCAA was not enacted until 
November 2000, furnishing the veteran with VCAA notice prior 
to the adjudication in July 1999 was clearly both a legal and 
a practical impossibility.  Indeed, VA's General Counsel has 
held that the failure to do so under such circumstances does 
not constitute error.  See VAOGCPREC 7-2004.

Crucially, the veteran was provided with VCAA notice through 
the May 2005 VCAA letter and his claim was readjudicated in 
the June 2006 SSOC, after he was provided with the 
opportunity to submit evidence and argument in support of his 
claim and to respond to the VA notice.  Thus, any VCAA notice 
deficiency has been rectified, and there is no prejudice to 
the veteran in proceeding to consider his claim on the 
merits.  The veteran has pointed to no prejudice resulting 
from the timing of the VCAA notice. 

Finally, there has been a significant recent Court decision 
concerning the VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Court's holding in Dingess does not exclusively apply to 
service connection claims.  Indeed, with respect to claims 
for increased disability ratings, such as the instant case, 
Dingess dictates that the veteran is to be provided notice 
that an effective date for the award of benefits will be 
assigned if an increased disability rating is awarded.  [With 
respect to the veteran's increased rating claim, element 
(1) is not in dispute, and elements (2) and (3) are 
irrelevant, as service connection has already been granted 
for the claim.]  With respect to elements (4) and (5), the 
veteran was provided notice as to degree of disability and 
effective date in attachments to the June 2006 and July 2006 
SSOCs.  



The June 2006 and July 2006 SSOC attachments detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The veteran was also advised in 
the attachments as to examples of evidence that would be 
pertinent to a disability rating, such as on-going treatment 
records, recent Social Security determinations and statements 
from employers as to job performance and time lost due to 
service-connected disabilities.  

With respect to effective date, the June 2006 and July 2006 
SSOC attachments instructed the veteran that two factors were 
relevant in determining effective dates of an increased 
rating claim: when the claim was received; and when the 
evidence "shows a level of disability that supports a 
certain rating under the rating schedule or other applicable 
standards."  The veteran was also advised in the June 2006 
and July 2006 SSOC attachments as to examples of evidence 
that would be pertinent to an effective date determination, 
such as information about continuous treatment or when 
treatment began, service medical records the veteran may not 
have submitted and reports of treatment while attending 
training in the Guard or Reserve.  

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  Additionally, there is no prejudice 
to the veteran concerning the timing of this notice, as the 
veteran's representative indicated in a December 2006 
statement that he had no additional evidence to submit.  See 
Bernard, supra.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, the RO has obtained reports of VA and private 
treatment of the veteran.  

Additionally, the veteran was provided with VA examinations 
in June 1999 and May 2006, the results of which will be 
discussed below.  The reports of the examinations reflect 
that the examiners recorded the veteran's past medical 
history, noted his current complaints, conducted appropriate 
psychiatric examinations and rendered appropriate diagnoses 
and opinions.  


Pursuant to the Board's March 2005 remand, the AMC was 
instructed to obtain the veteran's Social Security (SSA) 
records.  The AMC was unable to locate such records.  
However, when the AMC informed the veteran it was unable to 
obtain these records in an October 2005 letter, the veteran's 
representative responded in November 2005 that no SSA records 
were in existence.  Thus, the Board's remand instructions 
were complied with to the extent possible.  Cf. Stegall v. 
West, 11 Vet. App. 268, 271 (1998) [where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance].

 Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  The 
veteran has declined the option of a personal hearing.

The Board will therefore proceed to a decision.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130.  The pertinent 
provisions of 38 C.F.R. § 4.130 relating to rating 
psychiatric disabilities read as follows: 

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death. See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV for rating 
purposes].

Analysis

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2006).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders including PTSD are rated under the same criteria in 
the rating schedule.  Therefore, rating under another 
diagnostic code would not produce a different result.  In any 
event, the veteran has not requested that another diagnostic 
code should be used.  Accordingly, the Board concludes that 
the veteran is appropriately rated under Diagnostic Code 
9411.



Schedular rating

The veteran's service-connected PTSD is currently rated as 30 
percent disabling.  

With respect to the criteria for the 50 percent level, as has 
been discussed in the law and regulations section above the 
Board looks to the record for symptoms such as flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short-and long-
term memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing effective work and social 
relationships.

With respect to flattened affect, VA outpatient records dated 
in March 2000, June 2001, August 2001, November 2001, January 
2002, March 2002, July 2002, September 2002, June 2004, July 
2004 and November 2004 noted the veteran's affect to be 
"euthymic."  The veteran's affect was noted as 
"constricted" in VA outpatient notes dated in October 2002, 
June 2003, December 2003 and September 2004, but not 
flattened.  Other VA outpatient records dated in February 
2000, March 2000, June 2000, June 2001, November 2001, 
November 2002, December 2002, January 2003, June 2004 and 
July 2004 noted the veteran's affect to be "normal."  
Although it appears from the record that the veteran mood is 
depressed at time, this falls under the criteria for the 
assignment of a 30 percent rating.

There is also no evidence of circumstantial, circumlocutory, 
or stereotyped speech.  Outpatient records dated in August 
2001 and June 2004 found the veteran's speech was "clear and 
coherent;" and his speech was noted as "normal" during the 
June 1999 VA examination and in outpatient records dated in 
February 2000, November 2001, June 2001 and December 2001.  
Additionally, the May 2006 VA examiner noted that the 
veteran's speech "was of normal form and rate."  

The veteran did not indicate that he experienced any panic 
attacks or panic-like symptoms, let alone panic attacks at 
least once per week, during either of the VA examinations or 
when he received VA outpatient treatment.  There is only one 
medical record to the contrary.  A December 2005 private 
record from E.M.T., Ph.D., a Licensed Psychologist, noted 
that the veteran experienced panic attacks at least once per 
week.  The panic attacks were not described with specificity.  
This one isolated statement is far outweighed by the 
remaining evidence of record.  Even assuming that this 
notation was accurate at the time, it appears that any sort 
of panic attacks had resolved as of the veteran's most recent 
VA examination in May 2006, since such were not mentioned.     

The evidence further shows the veteran has little or no 
difficulty in understanding complex commands or that he 
exhibits impaired judgment or abstract thinking.  The veteran 
was described as "insightful" in October 2001, and VA 
outpatient notes with the following dates demonstrated the 
veteran's thinking was "logical, coherent and goal-
directed": October 2001, January 2002, March 2002, July 
2002, September 2002, December 2002, January 2003, March 
2003, April 2003, June 2003, August 2003, September 2002, 
April 2004, July 2004, September 2004, November 2004, 
February 2005, October 2005 and April 2005.  The May 2006 VA 
examiner noted that the veteran's judgment and insight were 
"intact."  The veteran was also noted to be alert and 
oriented to time, place and person throughout the evidence.  
Although Dr. E.M.T. indicated that the veteran's 
concentration was poor, she also noted that he had worked for 
many years (since 1972) as a toolmaker for a major automobile 
manufacturing firm.

The veteran exhibited impairment of short-term memory in June 
2000, August 2001 and November 2001.  The private record from 
Dr. E.M.T. dated in December 2005 indicated problems with 
short- and long-term memory.  Again, this was not described 
with any specificity.  

However, records with the following dates noted the veteran's 
memory to be "grossly intact": March 2000, November 2001, 
January 2002, March 2002, July 2002, September 2002, October 
2002, November 2002, January 2003, March 2003 January 2004, 
April 2004, June 2004, July 2004, September 2004, February 
2005, April 2005, August 2005, October 2005 and December 
2005.  Additionally, the May 2006 found the veteran's 
cognition to be "grossly intact."  Therefore, any memory 
problems appeared to have resolved as of the most recent VA 
examination.

There is little evidence of disturbances of motivation and 
mood.  A number of VA outpatient records [the most recent 
dated in October 2005, December 2005, February 2006 and April 
2006] noted that the veteran was "cooperative and 
appropriate."  The Board wishes to make it clear that the 
veteran has described feeling paranoid at times and numb at 
other times, and being angry and irritable; however, there is 
no indication that such emotions amounted to "disturbances" 
of motivation and mood.
The Board further notes there is a notation of "mild 
depression" in a VA outpatient record dated in February 
2000, and the veteran was noted to be "anxious" or "mildly 
anxious" in outpatient records dated in June 2000, October 
2001, April 2003, August 2001, June 2004 and July 2004, along 
with both examination reports of record.  However, this mild 
symptomatology is congruent with the criteria for a 30 
percent disability rating under Diagnostic Code 9411 as 
detailed above.  

With respect to difficulty in establishing and maintaining 
effective work and social relationships, though he complained 
that he prefers to be alone or with small groups at work and 
has little interest in family or social activities, the 
veteran's own statements indicate that he has been able to 
establish and maintain effective work and social 
relationships.  He noted to the May 2006 VA examiner that he 
has worked 40-hour weeks for the past 34 years as a tool 
maker.  During the May 2006 VA examination he also reported 
that he lived with his second wife, his stepson and his 
daughter.  He reported to the June 1999 VA examiner that he 
enjoyed hunting and fishing. 

The above-cited evidence indicates most if not all of the 
criteria necessary for a 
50 percent rating are not met.  The veteran's main problem 
with respect to his service-connected PTSD is his difficulty 
with sleeping, nightmares and depression, which, as detailed 
in the law and regulations portion above, fits precisely into 
the criteria for a 30 percent rating.  Mild memory loss, such 
as is described in the veteran's medical records, is also 
specifically listed as a criterion for the assignment of a 30 
percent rating. 

The Board additionally observes that the assigned GAF scores 
appear to be predominantly reflective of mild to moderate 
symptoms. The GAF scores assigned in June 1999 and May 2006, 
from 55-62, are reflective of mild to moderate impairment, 
which is consistent with a 30 percent disability rating.  
Indeed, though the veteran was reported to have a GAF of 45 
by E.M.T. in December 2005, such does not correlate with the 
symptomatology (or, more accurately, lack of symptomatology) 
described above.  In any event, the veteran's GAF had 
returned to more mild levels as of the time of the May 2006 
VA examination as detailed above.

A review of the evidence indicates the Dr. E.M.T.'s December 
2005 report portrays the veteran's PTSD as being more severe 
than the other assessments of record, in particular the more 
recent May 2006 VA examination report.  Although obviously 
taking Dr. T.'s comments, as well as her credentials, into 
consideration the Board places greater weight of probative 
value on numerous medical records over several years, 
referred to above, which in essence indicates that the 
veteran's PTSD symptomatology is congruent with the 
assignment of a 30 percent rating. 

In short, the evidence does not support a conclusion that 
psychiatric pathology which is consistent with the assignment 
of 50 percent disability rating exists or is approximated.  

The evidence of record similarly does not indicate that the 
veteran meets the criteria for a 70 percent disability 
rating.  Specifically, the veteran denied suicidal thoughts 
at both VA examinations and in numerous VA outpatient 
records, and there is no evidence of obsessional rituals 
which interfere with routine activities.  Nor is there 
evidence of illogical, obscure or irrelevant speech or near-
continuous panic, as discussed above.  The veteran was found 
to be euthymic, polite and affable during his evaluations.  
There is no evidence of spatial disorientation, and the 
evidence shows the veteran maintains his personal appearance 
and hygiene. The veteran has indicated that he is extremely 
irritable, and that the police were called to his house on 
several occasions due to domestic violence.  This appears to 
have been associated with drinking, which has since ceased, 
according to the veteran.  In any event, even if the Board 
were to concede that impaired impulse control currently 
existed, this is only one of seven criteria necessary for a 
70 percent rating; the veteran has not met any of the other 
six criteria.

The evidence of record therefore does not support a 
conclusion that the veteran has met the criteria for a 70 
percent disability rating under 38 C.F.R. § 4.130.  

The record also indicates that the veteran has not suffered 
total occupational and social impairment as would be required 
for the 100 percent disability rating.  There is no evidence 
of gross impairment to thought processes and communication, 
persistent delusions or hallucinations or grossly 
inappropriate behavior.  Nor is there a persistent danger of 
the veteran hurting himself or others, a disorientation to 
time or place, memory loss for names of close relatives, own 
occupation or own name, or inability to perform activities of 
daily living.  Although the veteran has contended that he 
cannot work due to PTSD (notwithstanding a long and evidently 
extremely stable work history), he does not appear to contend 
that his psychiatric pathology is so severe that he cannot 
control himself or cannot remember his own name.   

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating]. However, the Board has 
not identified any other aspects of the veteran's service-
connected PTSD which would enable it to conclude that the 
criteria for a higher rating have been approximated, and the 
veteran and his representative have pointed to no such 
pathology.

Thus, a review of the evidence clearly indicates that 
symptomatology associated with the veteran's PTSD most 
closely approximates that associated with the currently 
assigned 30 percent evaluation.   



Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

As was noted in the Introduction, the RO granted an increased 
rating for PTSD in a May 2003 rating decision.  Therefore, 
the RO has already assigned staged ratings in the instant 
case [10 percent from the date of service connection, July 1, 
2000; and 30 percent from the day after the expiration of a 
temporary total disability rating following a hospital stay, 
December 1, 2002].  The Board will review the medical history 
in order to determine whether this is correct.

VA outpatient notes dated from the date of service connection 
to the veteran's hospitalization in November 2002 demonstrate 
mild PTSD symptomatology.  Records dated in November 2001, 
January 2002, March 2002, July 2002 and September 2002 
demonstrate the veteran was alert, cooperative, euthymic and 
able to remember three words after a distraction exercise.  

The Board agrees with the RO that the veteran's November 2002 
hospitalization appears to have been the date of as of which 
the PTSD symptoms increased.  
The November 2002 discharge report shows that the veteran's 
mood was "dysphoric and anxious," and he demonstrated 
problems with his short-term memory.  He also reported 
difficulty adjusting to his work environment, exhibiting 
anger problems and verbal aggression.  He also noted 
irritability at home and significant emotional numbing.  This 
report indicates more significant PTSD symptomatology, 
resulting in occupational and social impairment.  
Accordingly, the Board agrees with the effective date 
assigned by the RO for the 30 percent rating, December 1, 
2002.  

Additionally, at no time subsequent to December 1, 2002 has 
the veteran evidenced PTSD symptomatology warranting a 
disability rating higher than the currently assigned 30 
percent.  As detailed in the discussion above, even if the 
Board were to concede panic attacks more than once per week 
based on the isolated December 2005 private record from Dr. 
E.M.P., he would still only meet two of the nine criteria 
necessary for a 50 percent disability rating.  

Accordingly, there is no basis for awarding the veteran 
disability rating other than the currently assigned 10 
percent for PTSD at any time from July 1, 2000 and 30 percent 
at any time from December 1, 2002.

Extraschedular rating consideration

The RO has not at any time adjudicated the matter of the 
veteran's entitlement to an extraschedular rating, and the 
veteran has never raised the matter himself.  Moreover, the 
veteran and his representative have not identified any 
factors which may be considered to be exceptional or unusual.  
Accordingly, the matter of the veteran's potential 
entitlement to an extraschedular rating will not be 
considered by the Board.  See Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) [the Board cannot make a determination as to an 
extraschedular evaluation in the first instance]; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
veteran's claim of entitlement to an increased rating for his 
service-connected PTSD.



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an increased disability rating for PTSD is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


